<55}“77/ -oa3

, Page 1
Name: Mapes,Eric J.

Address: 502 E. 29th St., Odessa TX , 79762

CDC or ID: 16877996 (TX DL) HECE|VED 'N
Phone:(432)889-8010 -

Email: mapesl979@gmail.com » COURT OF CR|M|NAL ApPEALS
PETITION FOR WRIT OF HABEAS CORPUS

Eric Joshua Mapes Ab@g M’ ©M

vs. ' `

No. 'I‘r.Ct. No. C-27 442-A
(To be supplied by the Clerk of The Court)
Respondent

 

This petition concerns:
Criminal conviction
A State reason for civil commitment or, if criminal conviction, state nature of offense and
enhancement Sexual Assault
B Penal Code or other code sections: 22.01 Texas Penal Code
C Name and location of sentencing or committing court2 District Court Odessa, Ector County Texas
D Case No. : C-27,442 _
E Date convicted or committed: Around or about November 1998( allegedly committed)
F Date sentenced: Around or about November 1999
G Length of sentence: 2yrs TDCJ
H Were you represented by counsel in the trial court? Yes

Eric C. Augesen

408 N. Texas Ave.
Odessa, TX 79761-5130

GROUND FOR RELIEF
Ground l: State briefly the ground on Which you base your claim for relief.

The Trial Court listed above had already convicted one man 6 months prior to my day in court. This
does in fact Warrant my innocence, since the evidence or motion for discovery Was Withheld to me by
my attorney at the time. No DNA Was ever taken by the Court even upon request to prove my
innocence, The evidence/forensic evidence shows 1 person committed the crime and,that plead out due
to DNA evidence against him 6 months prior to my false conviction. This also Warrants the Courts
forged State and Federal Documents upon my innocence, The strongest parts of the State's case had
quite a few holes in my false conviction, also going against moral turpitude

a. Supporting Facts

Forensic evidence may be seen on Youtube ( search youtube video is 8-9 mins long) Innocent Man
Hemmed-Up. lt Will show they did not have my DNA With grounds showing my innocence. Since the
Local District Attorneys Office refuse to give me this same Court Document I have to use the one given
to me by the attorney.

Page 2

b. Supporting Cases, Rules, or other authority

1. Gideon v. Wainwright(1963)
2. 18 U.S. C. § 1519
3. TEX CR. CODE ANN. § 13.12: Texas Statutes- Article 13.12: False Imprisonment and Kidnapping
4. Libel Defamation of Character

Defamation per se

a. All states except Arizona, Arkansas, Missouri and Teennesse recognize that some categories of
false statements are so innately harmful that they are considered to be defamatory per se. In the
common law tradition, damages for such false statements are presumed and do not have to be proven.
Statements are defamatory per se where they falsely impute to the plaintiff one or more of the

following things:

 

' Allegations or imputations "injurious to another in their trade, business, or profession"

' Allegations or imputations "of loathsome disease" (historically leprosy and sexually transmitted
disease now also including mental illness)

' Allegations or imputations of "unchastity" (usually only in unmarried people and sometimes

 

only in women)
' Allegations or imputations of criminal activity (sometimes only crimes of moral turpitude)

5. CIVIL PRACTICE AND REMEDIES CODE
TITLE 4. LIABILITY IN TORT

CHAPTER 73. LIBEL

SUBCHAPTER A. GENERAL PROVISIONS

Sec. 73.901. ELEMENTS OF LIBEL. A libel is a defamation expressed in written or
other graphic form that tends to blacken the memory of the dead or that tends to
injure a living person's reputation and thereby expose the person to public hatred,
contempt or ridicule, or financial injury or to impeach any person's honesty,
integrity, virtue, or reputation or to publish the natural defects of anyone and
thereby expose the person to public hatred, ridicule, or financial injury.

6. 28 U.S. Code § 4101 - Definitions

In this chapter:

(1) Defamation.-- The term “defamation” means any action or other proceeding for defamation, libel,
slander, or similar claim alleging that forms of speech are false, have caused damage to reputation or _
emotional distress, have presented any person in a false light, or have resulted in criticism, dishonor, or
condemnation of any person.

7. ADA(American's With Disabilities Act)
Title II: State & Local Governments ~
Title II regulations prohibit state and local government agencies, departments, special purpose districts,

and other instrumentalities from discriminating against people with disabilities in their programs,
services, and activities. Public entities must make reasonable modifications to their policies, practices,
and procedures to allow equal opportunity for individuals with disabilities to participate, unless to do so

Page 3

would fundamentally alter the nature of the service, program, or activity. They must also provide
auxiliary aids and services, integrated program access through nonstructural and architectural
modifications, and meet Title I employment provisions with all employees and contractors. Public
entities do not need to remove all physical barriers in existing buildings as long as programs provided
in those buildings are readily accessible to'users with disabilities in another facility. All new
' construction must be accessible.

The U.S. Department of Justice, (DOJ ), has enforcement responsibility for all State and local
government entities not specifically assigned to other designated agencies Title II also seeks to ensure
that individuals with disabilities have equal access to existing public transportation services. All newly
purchased buses and other vehicles must be accessible ln cases of inaccessible fixed route systems,

public entities must provide para-transit services comparable to the level of service provided by the
fixed route system.

a. By this court refusing my first writ and request for legal counsel to be appointed this ADA Title II
applies and warrants action.

I Are you currently being represented by counsel?

No, I' rn mentally disabled and no attorney will represent me due to lack of money,nor will the Texas

Court of Crirninal Appeals appoint me one, which is mandated and warranted under Title II of the ADA
Act.

J If this petition might lawfully have been made to a lower court, state the circumstances justifying an
application to this court1

L €“r '\` C \] » ma\')€._ § . say: I am the petitioner in this action. I declare under

penalty of perjury under the laws of the State of Texas that the foregoing allegations and statements'are

true and correct, except as to matters that are stated on my information and belief, and as to\tl/ .by‘~/,/a’… @a~